
	
		I
		112th CONGRESS
		1st Session
		H. R. 3037
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To allow for the harvest of gull eggs by the Huna Tlingit
		  people within Glacier Bay National Park in the State of
		  Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Huna Tlingit Traditional Gull Egg Use
			 Act of 2011.
		2.Authorization for
			 collection of gull eggs
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior may allow the collection of the eggs of glaucous-winged gulls
			 (Larus glaucescens) not more frequently than twice each calendar year at up to
			 5 locations within Glacier Bay National Park in the State of Alaska by members
			 of the Hoonah Indian Association.
			(b)ConditionsThe
			 Secretary of the Interior shall establish harvest schedules and locations and
			 any other terms and conditions the Secretary determines to be necessary, based
			 on an annual harvest plan to be prepared jointly by the Secretary and the
			 Hoonah Indian Association.
			
